Action for damages for personal injury. Plaintiff alleged she sustained an injury resulting from a fall on the sidewalk of the town of Benson and in front of defendant Turlington's store, and that her fall was caused by the presence of oil on the sidewalk negligently permitted there by the defendants.
At the close of plaintiff's evidence motion for judgment of nonsuit as to the town of Benson was allowed. Issues submitted to the jury as to the defendant Turlington were answered as follows:
"1. Was the plaintiff injured by the negligence of the defendant, as alleged in the complaint? Ans.: `Yes.'
"2. Did the plaintiff, by her own negligence, contribute to her said injury, as alleged in the answer? Ans.: `Yes.'
"3. What damages, if any, is the plaintiff entitled to recover of the defendant? Ans.: `None.'"
From judgment for defendants, plaintiff appealed.
Upon the evidence offered on the trial judgment of nonsuit as to the town of Benson was properly entered. The controverted issues of fact as to the liability of defendant Turlington have been determined in his favor. The assignments of error as to the judge's charge cannot be sustained. In the trial we find
No error.